Exhibit 10.01
 
AMENDMENT
 TO
 PROMISSORY NOTE




This Amendment to the Promissory Note (“Amendment”), by and between PMI
CONSTRUCTION GROUP, a Utah corporation (the “Company”) and Banyan Investment
Company, LLC (“Banyan”), is entered into on this 26th day of March 2014, on the
following terms and conditions:


PREMISES:


A.     On May 7, 2010, the Company entered in a promissory note with Banyan for
$25,000 and on July 31, 2012, the Company entered into a promissory note with
Banyan for $10,000 with both notes convertible into shares of the Company’s
common stock (the “Notes”).


B.           The Company and Banyan want to clarify their understanding and
prior agreement as to the conversion of the Notes.  In an effort to remove any
uncertainty as to the conversion amounts, the Company and Banyan want to set the
conversion features and limitations related to these Notes.  Accordingly, the
Company and Banyan want to enter into this Amendment to reflect the
understandings and agreements as to the conversion of the Note.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants of the parties, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:


1)  Conversion.  Subject to, and in compliance with, the provisions contained
herein, the Holder of the Notes, or its assigns is entitled, at its or his
option, at any time prior to maturity of the Note, or in case this Note or some
portion hereof shall have been called for prepayment or considered in default as
defined in the Note, then, in respect of this Note or such portion hereof, to
convert this Note (or any portion of the principal amount hereof), into validly
issued, fully paid and nonassessable shares (calculated as to each conversion to
the nearest share) of common stock, par value $0.001 per share, of the Company,
(the “Common Stock” or “Shares”) at the rate of one Share for each one cent
($0.01) of principal and accrued but unpaid interest of the Note (“Conversion
Price”), subject to such adjustment in such conversion price, if any, as may be
required by the provisions of this Note, by surrender of this Note, duly
endorsed (if so required by the Company) or assigned to the Company or in blank,
to the Company at its offices, accompanied by written notice to the Company,
that the Holder hereof elects to convert this Note or, if less than the entire
principal amount hereof is to be converted, the portion hereof to be
converted.  On conversion, no adjustment for interest is to be made, but if any
Holder surrenders this Note for conversion between the record date for the
payment of any installment of interest and the next interest payment date, the
holder of such Note when surrendered for conversion shall be entitled to payment
of the interest thereon from the last preceding record date for interest through
the date of conversion which the registered holder is entitled to receive on
such conversion date.  No fraction of Shares will be issued on conversion, but
instead of any fractional interest, the Company will pay cash adjustments as
provided herein. Following receipt of the written notice of intention to convert
the Note, the Company shall take such steps as it deems appropriate to permit
conversion of the Note as specified herein without registration or qualification
under applicable federal and state securities laws.  The Company shall reserve
for issuance that number of shares necessary to permit the conversion of this
Note.  All shares of Common Stock that shall be issuable on conversion shall,
upon issue, be duly authorized, validly issued, fully paid and
nonassessable.  The issuance of certificates for shares of the Common Stock on
conversion of this Note shall be made without charge to the Holder hereof for
any documentary stamp or similar taxes that may be payable in respect of the
issue or delivery of such certificates, provided that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of the Holder of this Note and the Company shall not be required
to issue or deliver such certificates unless or until the person or persons
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the satisfaction of the Company that such
tax has been paid.


 
 

--------------------------------------------------------------------------------

 
 
2)   Holder's Restriction on Conversion.


a)            The Company shall not affect any conversion of this Note, and a
Holder shall not have the right to convert any portion of this Note, to the
extent that after giving effect to the conversion set forth on the applicable
notice of conversion, such Holder (together with such Holder's Affiliates, and
any other person or entity acting as a group together with such Holder or any of
such Holder's Affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by such Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which are issuable upon
(A) conversion of the remaining, unconverted principal amount of this Note
beneficially owned by such Holder or any of its Affiliates and (B) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without  limitation, any other notes or
the warrants) beneficially owned by such Holder or any of its Affiliates. Except
as set forth in the preceding sentence, for purposes of this section, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. To the extent that the
limitation contained in this section applies, the determination of whether this
Note is convertible (in relation to other securities owned by the Holder
together with any Affiliates) and of which principal amount of this Note is
convertible shall be in the sole discretion of the Holder, and the submission of
a notice of conversion shall be deemed to be the Holder's determination of
whether this Note may be converted (in relation to other securities owned by
such Holder together with any Affiliates) and which principal amount of this
Note is convertible, in each case subject to the Beneficial Ownership
Limitation. To ensure compliance with this restriction, the Holder will be
deemed to represent to the Company each time it delivers a notice of conversion
that such Notice of Conversion has not violated the restrictions set forth in
this paragraph and the Company shall have no obligation to verify or confirm the
accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
For purposes of this section, in determining the number of outstanding shares of
Common Stock, the Holder may rely on the number of outstanding shares of Common
Stock as stated in the most recent of the following: (A) the Company's most
recent Form 10-Q or Form 10- K, as the case may be; (B) a more recent public
announcement by the Company; or (C) a more recent notice by the Company or the
Company's transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of a Holder, the Company shall
within two business days confirm orally and in writing to such Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
such Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The "Beneficial Ownership
Limitation" shall be 4.9% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder. The provisions
of this paragraph shall be construed and implemented in a manner otherwise than
in strict conformity with the terms of this Amendment to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to openly give-effect to such limitation. The
limitations contained in this section shall apply to a successor holder of both
Notes set forth above.

 
 
 

--------------------------------------------------------------------------------

 
 
b)           Forced Conversion. Notwithstanding anything herein to the contrary,
if a Change of Control or a Fundamental Transaction, as herein defined occur,
the Company shall within three (3) business days of such event or notice of such
event deliver a written notice to the Holder (a "Forced Conversion Notice" and
the date such notice is delivered to the Holder, the "Forced Conversion Notice
Date") to cause the Holder to convert, up to a principal amount of this Note
equal to all or part of such Holder's pro-rata portion of the Forced Conversion
Amount, it being understood that the "Conversion Date" for purposes of this
Section 2 shall be deemed to occur on the record date for such event (the
"Forced  Conversion Date"). As to each Holder, a Forced Conversion Notice shall
contain the aggregate Forced Conversion Amount, such Holder's pro-rata portion
of such amount, confirmation of the satisfaction of the conditions set forth
above, and the portion of such Holder's pro-rata portion of the Forced
Conversion Amount to be converted on each Forced Conversion Date. The Company
may not deliver a Forced Conversion Notice, and any Forced Conversion Notice
delivered by the Company shall not be effective in regards to a Change of
Control transaction, unless at the closing of the transaction triggering the
Forced Conversion, the Company would no longer be subject to Section 12(g) or
12(b) or the Exchange Act or the Company will cease to exist or substantially
all of the Company’s assets are being sold as part of such transaction or the
consideration being received by the Holder will not be shares of Common Stock of
the Company at the closing of the triggering event or Holder would not exceed
the Beneficial Ownership limitations set forth above.  Although Holder will be
deemed to own the Shares as of the Record Date of such action, Holder will have
no voting rights related to such Shares on such date and shall not vote the
Shares on the transaction triggering the forced conversion, but instead, for
voting purposes, the Shares shall be deemed unissued or if required by statute
be voted by the board of director of the Company in the same manor (i.e. for or
against) as the majority of the Company’s shares are voted; provided that, any
transaction requiring a supermajority vote must receive a supermajority vote of
the outstanding common shares of the Company along with other voting shares as
if the Shares of Holder were not outstanding prior to voting the Shares of
Holder in favor of a triggering transaction. "Change of Control Transaction"
means the occurrence after the date hereof of any of (i) an acquisition after
the date hereof by an individual or legal entity or "group" (as described in
Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective control
(whether through legal or beneficial ownership of capital stock of the Company,
by contract or otherwise) of in excess of 51% of the voting securities of the
Company, or (ii) the Company merges into or consolidates with any other Person,
or any Person merges into or consolidates with the Company and, after giving
effect to such transaction, the stockholders of the Company immediately prior to
such transaction own less than 66% of the aggregate voting power of the Company
or the successor entity of such transaction, or (iii) the Company sells or
transfers all or substantially all of its assets to another Person and the
stockholders of the Company immediately prior to such transaction own less than
66% of the aggregate voting power of the acquiring entity immediately after the
transaction, or (iv) a replacement at one time or within a three year period of
more than one-half of the members of the Company's board of directors which is
not approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), or (v) the execution by the Company of an agreement
to which the Company is a party or by which it is bound, providing for any of
the events set forth in clauses (i) through (iv) above. Fundamental Transaction
shall include (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one transaction or a series of related
transactions, (C) any tender offer or exchange offer (whether by the Company or
another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (D) the Company effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a "Fundamental Transaction"), then, upon any subsequent conversion of this
Note, the Holder shall have the right to receive, for each conversion Share that
would have been issuable upon such conversion immediately prior to the
occurrence of such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of one (1) share of Common Stock (the
"Alternate Consideration"). For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one (1) share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any conversion of this Note
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holder a new Note consistent
with the foregoing provisions and evidencing the Holder's right to convert such
Note into Alternate Consideration. The terms of any agreement pursuant to which
a Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 2
and insuring that this Note (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.
For purpose of this provision the term “Person” shall mean an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind.


3)   Other Inconsistent Provisions Hereby Amended.   Any other provisions of the
Agreement which are inconsistent with the terms of this Amendment described
above, shall be deemed to be amended consistent therewith.  All other terms and
conditions of the Agreement shall remain unchanged and in full force and effect.


4)     Ratification.       Except as expressly amended hereby, the terms of the
Notes are hereby ratified and approved as originally written.


5)     Counterparts.   This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original and all of which taken together shall
be but a single instrument.


Capitalized terms not otherwise defined herein have the meanings given to such
terms in the above referenced Note.


IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above written.


PMI CONSTRUCTION GROUP


By:_____________________________
      Name: Jeff Peterson
      Title: President


Banyan Investment Company, LLC


By:_____________________________
     A Duly Authorized Officer
 
 
 

--------------------------------------------------------------------------------

 